Exhibit 10.4

CALPIAN, INC.

WARRANT AGREEMENT

THIS WARRANT AGREEMENT (this “Agreement”) is made and entered into as of
                    , 2010, between and between Calpian, Inc., a Texas
corporation (the “Company”) and                      (“Holder”).

R E C I T A L S

WHEREAS, the Company and Holder are parties to a Note and Warrant Purchase
Agreement attached hereto (the “Purchase Agreement”), of even date herewith,
relating to a Secured Subordinated Promissory Note, also dated as of the date of
this Agreement and attached hereto (the “Promissory Note”); and

WHEREAS, the Company has agreed to grant Holder warrants (“Warrants”) as
provided in this Agreement as additional consideration in connection with the
issuance of the Promissory Note;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

A G R E E M E N T

1. Warrant Certificates. The Warrants shall be evidenced by warrant
certificates, which shall be delivered to Holder pursuant to this Agreement (the
“Warrant Certificates”) in the forms set forth in Exhibit A attached hereto and
made a part hereof, with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by this Warrant Agreement.

2. Right to Exercise Warrants. Each Warrant may be exercised from the date of
this Agreement until five (5) years have elapsed from the date hereof (the
“Expiration Date”). Each Warrant not exercised on or before the Expiration Date
shall expire. Each Warrant shall entitle its holder to purchase from the Company
the number of shares of common stock indicated in the Warrant (each such share
being an “Exercise Share”) at the per share exercise price set forth on the
Warrant Certificate, subject to adjustment as set forth below (the “Exercise
Price”).

 

1



--------------------------------------------------------------------------------

The Company shall not be required to issue fractional shares of Common Stock
upon the exercise of the Warrants or to deliver Warrant Certificates which
evidence fractional shares of capital stock. In the event that a fraction of an
Exercise Share would, except for the provisions of this paragraph 2, be issuable
upon the exercise of a Warrant, the Company shall pay to the holder exercising
the Warrant an amount in cash equal to such fraction multiplied by the current
market value of the Exercise Share, or round this issuance of common stock up to
nearest whole shares, at the Company’s discretion, or the holder may waive in
writing receipt of such fractional share or the cash equivalent thereof. For
purposes of this paragraph 2, the current market value shall be determined as
follows:

(a) if, following the Trigger Date (as defined below), the Shares are traded in
the over-the-counter market and not on any national securities exchange and not
in the NASDAQ Reporting System, the average of the mean between the last bid and
asked prices per share, as reported by the National Quotation Bureau, Inc., or
an equivalent generally accepted reporting service, for the last business day
prior to the date on which the Warrant is exercised, or, if not so reported, the
average of the closing bid and asked prices for a Share as furnished to the
Company by any member of the National Association of Securities Dealers, Inc.,
selected by the Company for that purpose.

(b) if, following the Trigger Date, the Shares are listed or traded on a
national securities exchange or in the NASDAQ Reporting System, the closing
price on the principal national securities exchange on which they are so listed
or traded or in the NASDAQ Reporting System, as the case may be, on the last
business day prior to the date of the exercise of the Warrant. The closing price
referred to in this Clause (b) shall be the last reported sales price or, in
case no such reported sale takes place on such day, the average of the reported
closing bid and asked prices, in either case on the national securities exchange
on which the Shares are then listed on in the NASDAQ Reporting System; or

(c) if, prior to the Trigger Date, or at any time that no such closing price or
closing bid and asked prices are available, as determined in any reasonable
manner as may be prescribed by the Board of Directors of the Company, which
determination shall be made and communicated to the Holder in writing
within seven (7) business days of Holder’s delivery of prior written notice to
the Company of Holder’s desire to exercise the Warrant on a cashless basis
hereunder. No more than three (3) business days following the Holder’s receipt
of such current market value determination from the Company, the Holder may
elect to exercise the Warrant, in whole or in part, on a cashless basis based on
the current market value as determined by the Company.

For purposes of this Agreement and the Warrant, the “Trigger Date” shall mean
the date that is one (1) year and thirty (30) days following the date that the
Company has filed current “Form 10 information” with the SEC reflecting its
status as an entity that is no longer a shell company, provided that the Company
is subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act and the Company has filed all reports and other materials required to be
filed by section 13 or 15(d) of the Exchange Act, as applicable, during the 12
months preceding the Trigger Date.

3. Mutilated or Missing Warrant Certificates. In case any of the Warrant
Certificates shall be mutilated, lost, stolen or destroyed prior to the
Expiration Date, the Company shall issue and deliver, in exchange and
substitution for and upon cancellation of the mutilated Warrant Certificate, or
in lieu of and in substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor and representing an
equivalent right or interest.

 

2



--------------------------------------------------------------------------------

4. Reservation of Shares. The Company will at all times reserve and keep
available, free from preemptive rights, out of the aggregate of its authorized
but unissued Common Stock, or its authorized and issued Common Stock held in its
treasury, for the purpose of enabling it to satisfy its obligation to issue
Exercise Shares upon exercise of Warrants, the full number of Exercise Shares
deliverable upon the exercise of all outstanding Warrants.

The Company covenants that, upon payment of the applicable exercise price by the
holder, all Exercise Shares issued upon exercise of Warrants will be validly
issued, fully paid and non-assessable shares of Common Stock.

5. Rights of Holder. The holder of a Warrant will not, by virtue of anything
contained in this Warrant Agreement or otherwise, prior to exercise of the
Warrant, be entitled to any right whatsoever, either in law or equity, of a
stockholder of the Company, including without limitation, the right to receive
dividends or to vote or to consent or to receive notice as a stockholder in
respect of the meetings of stockholders or the election of directors of the
Company of any other matter.

6. Certificates to Bear Legend. The Warrants and the certificate or certificates
therefore shall bear the following legend by which each holder shall be bound:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE CORPORATION AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

The Exercise Shares and the certificate or certificates evidencing any such
Exercise Shares shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE CORPORATION THAT AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT IS AVAILABLE.”

 

3



--------------------------------------------------------------------------------

Certificates for Warrants or Exercise Shares, as the case may be, without such
legend shall be issued if the Warrants or Exercise Shares are sold pursuant to
an effective registration statement under the Securities Act of 1933, as amended
(the “Act”), or if the Company has received an opinion from counsel reasonably
satisfactory to counsel for the Company that the legend is no longer required
under the Act.

7. Adjustment of Number of Shares and Class of Capital Stock Purchasable. The
number of Exercise Shares and class of capital stock purchasable under each
Warrant are subject to adjustment from time to time as set forth in this
Section 7.

(a) Adjustment for Change in Capital Stock. If the Company:

 

  (i) pays a dividend or makes a distribution on its Common Stock, in each case,
in shares of its Common Stock;

 

  (ii) subdivides its outstanding shares of Common Stock into a greater number
of shares;

 

  (iii) combines its outstanding shares of Common Stock into a smaller number of
shares; or

 

  (iv) makes a distribution on its Common Stock in shares of its capital stock
other than Common Stock;

then the number and classes of Exercise Shares purchasable upon exercise of each
Warrant in effect immediately prior to such action shall be adjusted so that the
holder of any Warrant thereafter exercised may receive the number and classes of
shares of capital stock of the Company which such holder would have owned
immediately following such action if such holder had exercised the Warrant
immediately prior to such action.

For a dividend or distribution the adjustment shall become effective immediately
after the record date for the dividend or distribution. For a subdivision,
combination or reclassification, the adjustment shall become effective
immediately after the effective date of the subdivision, combination or
reclassification.

If after an adjustment the holder of a Warrant upon exercise of it may receive
shares of two or more classes of capital stock of the Company, the Board of
Directors of the Company shall in good faith determine the allocation of the
adjusted Exercise Price between or among the classes of capital stock. After
such allocation, that portion of the Exercise Price applicable to each share of
each such class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to the Exercise Shares in this Agreement.
Notwithstanding the allocation of the Exercise Price between or among shares of
capital stock as provided by this Section 7(a), a Warrant may only be exercised
in full by payment of the entire Exercise Price in effect at the time of such
exercise.

 

4



--------------------------------------------------------------------------------

(b) Consolidation, Merger or Sale of the Company. If the Company is a party to a
consolidation, merger or transfer of assets which reclassifies or changes its
outstanding Common Stock, the successor corporation (or corporation controlling
the successor corporation or the Company, as the case may be) shall by operation
of law assume the Company’s obligations under this Agreement. Upon consummation
of such transaction, the Warrants shall automatically become exercisable for the
kind and amount of securities, cash or other assets which the holder of a
Warrant would have owned immediately after the consolidation, merger or transfer
if the holder had exercised the Warrant immediately before the effective date of
such transaction. As a condition to the consummation of such transaction, the
Company shall arrange for the person or entity obligated to issue securities or
deliver cash or other assets upon exercise of the Warrant to, concurrently with
the consummation of such transaction, assume the Company’s obligations hereunder
by executing an instrument so providing and further providing for adjustments
which shall be as nearly equivalent as may be practical to the adjustments
provided for in this Section 7.

8. Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or Holder shall bind and inure to the benefit of their
respective successor and assigns hereunder.

9. Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all proposes be deemed to be an
original, and such counterparts shall together constitute by one and the same
instrument.

10. Notices. All notices or other communications under this Agreement shall be
in writing and shall be deemed to have been given if delivered by hand or mailed
by certified mail, postage prepaid, return receipt requested, addressed as
follows: if to the Company: Calpian, Inc., 500 N. Akard Street, Suite 2850,
Dallas, Texas 75201, Attn: President, and if to Holder, at the address of listed
on the signature page of this Agreement or the holder appearing on the books of
the Company or the Company’s transfer agent, if any.

Either the Company or the holder of a Warrant may from time to time change the
address to which notices to it are to be mailed hereunder by notice in
accordance with the provisions of this Section 10.

11. Supplements and Amendments. With the written consent of the majority in
interest of holders of Warrants issued in connection with the Notes Offering as
described under the Purchase Agreement, the Company may from time to time
supplement or amend this Agreement without the approval of any other holder of
Warrants in order to cure any ambiguity or to be correct or supplement any
provision contained herein which may be defective or inconsistent with any other
provision, or to make any other provisions in regard to matters or questions
herein arising hereunder which the Company may deem necessary or desirable and
which shall not materially adversely affect the interest of the holder.

12. Severability. If for any reason any provision, paragraph or term of this
Agreement is held to be invalid or unenforceable, all other valid provisions
herein shall remain in full force and effect and all terms, provisions and
paragraphs of this Agreement shall be deemed to be severable.

 

5



--------------------------------------------------------------------------------

13. Governing Law and Venue. This Agreement shall be deemed to be a contract
made under the laws of the State of Texas and for all purposes shall be governed
and construed in accordance with the laws of said State. Any proceeding arising
under this Agreement shall be instituted in the State of Texas.

14. Headings. Paragraphs and subparagraph headings, used herein are included
herein for convenience of reference only and shall not affect the construction
of this Agreement nor constitute a part of this Agreement for any other purpose.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
duly executed, as of the date and year first above written.

 

COMPANY:     HOLDER: CALPIAN, INC.             By:  

 

By:  

 

    Name:  

 

Name:  

 

    Tax ID:  

 

      Address:  

 

       

 

       

 

 

7



--------------------------------------------------------------------------------

Exhibit A

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT
TO RULE 144 OR AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

CALPIAN, INC.

Initial Number of Shares:    _____________ Initial Exercise Price:    $1.00 per
share Date of Grant:                             , 2010 Expiration Date:   
                    , 2015

THIS CERTIFIES THAT,                     , or any person or entity to whom the
interest in this Warrant is lawfully transferred (“Holder”) is entitled to
purchase the above number (as adjusted pursuant to Section 4 hereof) of fully
paid and non-assessable shares of the Common Stock (the “Common Stock”) of
Calpian, Inc., a Texas corporation (the “Company), having an Exercise Price as
set forth above, subject to the provisions and upon the terms and conditions set
forth herein and in the Warrant Agreement between the Company and
                    , dated                   2010 (the “Warrant Agreement”).
The exercise price, as adjusted from time to time as provided herein, is
referred to as the “Exercise Price.”

1. Term. The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time commencing on the Date of Grant and ending on the
Expiration Date, after which time the Warrant shall be void.

2. Method of Exercise; Payment; Issuance of New Warrant. Subject to Section 1
hereof, the right to purchase Shares represented by this Warrant may be
exercised by Holder, in whole or in part, for the total number of Shares
remaining available for exercise by the surrender of this Warrant (with the
notice of exercise form attached hereto duly completed and executed) at the
principal office of the Company and by the payment to the Company, by check made
payable to the Company drawn on a United States bank and for United States
funds, or by delivery to the Company of evidence of cancellation of indebtedness
of the Company to such Holder, of an amount equal to the then applicable
Exercise Price per share multiplied by the number of Shares then being purchased
or by net exercise pursuant to Section 6 hereof. In the event of any exercise of
the purchase right represented by this Warrant, certificates for the Shares so
purchased shall be promptly delivered to Holder and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the portion of
the Shares, if any, with respect to which this Warrant shall not then have been
exercised shall also be promptly delivered to Holder.

 

8



--------------------------------------------------------------------------------

3. Exercise Price. The Exercise Price at which this Warrant may be exercised
shall be the Exercise Price, as adjusted from time to time pursuant to Section 4
hereof.

4. Reclassification, Reorganization, Consolidation or Merger. In the case of any
reclassification of the Shares, or any reorganization, consolidation or merger
of the Company with or into another corporation (other than a merger or
reorganization with respect to which the Company is the continuing corporation
and which does not result in any reclassification of the Shares), the Company,
or such successor corporation, as the case may be, shall execute a new warrant
providing that the Holder shall have the right to exercise such new warrant and
upon such exercise to receive, in lieu of each Share theretofore issuable upon
exercise of this Warrant, the number and kind of securities, money and property
receivable upon such reclassification, reorganization, consolidation or merger
by a holder of Shares for each Share. Such new warrant shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4 including, without limitation,
adjustments to the Exercise Price and to the number of Shares issuable upon
exercise of this Warrant. The provisions of this Section 4 shall similarly apply
to successive reclassifications, reorganizations, consolidations or mergers.

5. Transferability and Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, if reasonably
requested by the Company). Subject to the provisions of this Section 5, title to
this Warrant may be transferred in the same manner as a negotiable instrument
transferable by endorsement and delivery.

6. Net Exercise. In lieu of exercising this Warrant for cash, any time prior to
the Expiration Date, the Holder may elect to exchange this Warrant for Shares
equal to the value of this Warrant by surrender of this Warrant, together with
notice of such election, at the principal office of the Company, in which event
the Company shall issue to the holder a number of Shares computed using the
following formula:

X = Y (A-B)

A

Where :

X= the number of Shares to be issued to the holder.

Y= the number of Shares purchasable under this Warrant.

A= value per share of one Share determined in accordance with Section 2 of the
Warrant Agreement.

B= the Exercise Price (as adjusted).

 

9



--------------------------------------------------------------------------------

7. Investment Intent; Accredited Investor. Holder represents and warrants to the
Company that Holder is acquiring this Warrant for investment purposes and with
no present intention of distributing or reselling the Warrants or any of the
Shares issuable upon exercise of the Warrant. Holder represents that it is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act (the “Act”), and at the time that the Holder seeks to exercise
all or a portion of this Warrant will execute and deliver to the Company the
Investment Representation Statement that accompanies this Agreement.

8. Miscellaneous. The Company covenants that it will at all times reserve and
keep available, solely for the purpose of issue upon the exercise hereof, a
sufficient number of Shares to permit the exercise hereof in full. Such Shares,
when issued in compliance with the provisions of this Warrant and the Company’s
Certificate of Formation, will be duly authorized, validly issued, fully paid
and non-assessable. No Holder of this Warrant, as such, shall, prior to the
exercise of this Warrant, be entitled to vote or receive dividends or be deemed
to be a stockholder of the Company for any purpose, nor shall anything contained
in this Warrant be construed to confer upon Holder, as such, any rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action, receive notice of meetings, receive dividends or subscription
rights, or otherwise. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company at its expense will execute and deliver, in lieu thereof, a new
Warrant of like date and tenor. The terms and provisions of this Warrant shall
inure to the benefit of, and be binding upon, the Company and the Holder hereof
and their respective successors and assigns. This Warrant shall be governed by
and construed under the laws of the State of Texas.

 

Holder:     Company:

 

    CALPIAN, INC.       a Texas Corporation By:  

 

    By:  

 

Name:  

 

     

 

10



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: CALPIAN, INC.

1. The undersigned hereby elects to purchase              shares of the Common
Stock of CALPIAN, INC. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such shares in full, together
with all applicable transfer taxes, if any.

2. The undersigned hereby elects to purchase              shares of the Common
Stock of CALPIAN, INC. pursuant to the terms of the attached Warrant on a net
exercise basis in accordance with Section 6.

3. Please issue a certificate or certificates representing said shares of the
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

Name:  

 

Tax ID:  

 

Address:  

 

 

 

 

 

 

 

 

 

Signed:  

 

Date:  

 

 

11